The facts necessary to an understanding of the case as decided in this Court are fully stated in the opinion of the Court, delivered by Chief Justice PEARSON.
Upon the trial below, judgment was rendered in favor of the plaintiffs; and thereupon the defendants appealed.
Thompson as guardian of plaintiffs, held a note on Moore for upwards of $6,000. In payment of this note, Moore conveys to Thompson 1,300 acres of land, and Thompson enters upon the note a credit for $6,000 which was the full value of the land.
Thompson executes a deed to a trustee for 700 acres of the land for the use and benefit of the children of Moore. The action seeks to follow the fund in its converted form, and claims the 700 acres of land as having been bought and paid for with the money of plaintiffs.
Defendants say in reply to this equity, Moore executed the deed to Thompson, with an understanding that he was to convey the 700 acres to a trustee for Moore's children, which was *Page 420 
executed; rejoinder, the understanding being by parol was void, under the statute of frauds; and in the second place, as Thompson paid for the land with the money of the plaintiffs, it was in equity, their land and he had no right to make a deed of gift for a part of it to the defendants. Theypaid nothing for the land, and hold it subject to the equities by which it was bound in the hands of Thompson. They can take no benefit from the fact, that their father as a condition precedent to the payment of a debt, exacted a promise from Thompson to do a fraudulent act. Suffice it, the defendants have paid nothing for the land and the plaintiffs have paid its full value. No error.
PER CURIAM.                                 Judgment affirmed.